Exhibit 10.3

 

Execution Version

 

MARKETING AGREEMENT

 

This Marketing Agreement (this “Agreement”) is entered into on March 20, 2018,
effective as of March 1, 2018 (the “Effective Date”), by and among Alon USA, LP,
a Texas limited partnership (“Customer”), DKL Big Spring, LLC, a Delaware
limited liability company (“Marketing”), and for the limited purposes specified
in Section 6.8, Delek US Holdings, Inc. (“Delek US”). Customer and Marketing are
hereinafter sometimes referred to individually as a “Party” and collectively as
the “Parties.”

 

WHEREAS, Customer owns an oil refinery located in Big Spring, Howard County,
Texas (the “Refinery”), and, among other things, is in the business of producing
at the Refinery or otherwise sells from the Refinery and other locations the
products listed in Schedule A attached hereto (the “Refinery Products”) and the
products listed in Schedule B attached hereto (the “Excluded Products”);

 

WHEREAS, Marketing is in the business of marketing and selling refined petroleum
products;

 

WHEREAS, the Parties desire that Marketing perform the functions of marketing
all Refinery Products produced or sold from the Refinery; and

 

WHEREAS, Marketing possesses the ability to provide and is willing to perform
such marketing services as provided herein;

 

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
obligations and benefits made and contained in this Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

1.1                               Unless the context expressly requires
otherwise, the respective terms defined in this Article 1 shall, when used in
this Agreement, have the respective meanings herein specified:

 

“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” means (a) with respect to any Person
having voting securities or the equivalent and elected directors, managers or
Persons performing similar functions, the ownership of or power to vote,
directly or indirectly, voting securities or the equivalent representing 50% or
more of the power to vote in the election of directors, managers or Persons
performing similar functions, (b) ownership of 50% or more of the equity or
equivalent interest in any Person or (c) the ability to direct the business and
affairs of any Person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, Delek US and its
subsidiaries (other than the General Partner, the Partnership and the
Partnership’s subsidiaries), including the Customer, on the one hand, and the
General Partner, the Partnership and the Partnership’s subsidiaries, including
Marketing, on the other hand, shall not be considered Affiliates of each other.

 

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning assigned to such term in the Preamble.

 

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
code, Permit, Order, or other governmental restriction or any similar form of
decision of, or any provision or condition issued under any of the foregoing by,
or any determination by, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, in each case as amended
(including all of the terms and provisions of the common law of such
Governmental Authority), as interpreted and enforced at the time in question.

 

“Arbitrable Dispute” means any and all disputes, claims, controversies and other
matters in question between Customer Indemnitees, on the one hand, and Marketing
Indemnitees, on the other hand, arising out of or relating to this Agreement
regardless of whether (a) allegedly extra-contractual in nature, (b) sounding in
contract, tort or otherwise, (c) provided for in Applicable Law or otherwise, or
(d) seeking damages or other relief, whether at law, in equity or otherwise.

 

“Asset Purchase Agreement” means the Asset Purchase Agreement (Big Spring
Refinery Logistics Assets) dated as of February 26, 2018, by and among Alon USA
Partners, LP, a Delaware limited partnership, Alon USA GP II, LLC, a Delaware
limited liability company, Alon USA Delaware, LLC, a Delaware limited liability
company, Alon USA Refining, LLC, a Delaware limited liability company, Alon
Paramount Holdings, Inc., a Delaware corporation, and Customer, as sellers,
Marketing, as buyer, and for the limited purposes set forth therein, Delek US,
as amended.

 

“Bankrupt” means a Person that (a) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (b) becomes insolvent or is unable to pay
its debts or fails or admits in writing its inability generally to pay its debts
as they become due, (c) makes a general assignment, arrangement or composition
with or for the benefit of its creditors, (d) institutes a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditor’s rights, or a petition
is presented for its winding-up or liquidation, (e) has a resolution passed for
its winding-up, official management or liquidation, other than pursuant to a
consolidation, amalgamation or merger, (f) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for all or substantially all of its
assets, (g) has a secured party take possession of all or substantially all of
its assets, or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all of
its assets, (h) files an answer or other pleading admitting or failing to
contest the allegations of a petition filed against it in any proceeding of the
foregoing nature, (i) causes or is subject to any event with respect to it
which, under Applicable Law, has an analogous effect to any of the foregoing
events, (j) has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy under any bankruptcy or insolvency law or other similar
law affecting creditors’ rights and such proceeding is not dismissed within 15
consecutive calendar days or (k) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
events.

 

“Barrel” shall mean 42 U.S. gallons, measured at 60° F.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day, other than Saturday or Sunday, on which banks are
open for business in Nashville, Tennessee.

 

“Claimant” shall have the meaning assigned to such term in Section 11.12.

 

“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain or otherwise reflect or are generated from such information, documents,
records and data; provided, however, that the term “Confidential Information”
does not include any information that (a) at the time of disclosure is or
thereafter becomes generally available to or known by the public (other than as
a result of a disclosure by the receiving Party), (b) is developed by the
receiving Party without reliance on any Confidential Information or (c) is or
was available to the receiving Party on a non-confidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving
Party, is not prohibited from transmitting the information to the recipient by a
contractual, legal or fiduciary obligation to the disclosing Party.

 

“Contract Quarter” shall mean a three-month period that commences on January 1,
April 1, July 1 or October 1 and ends on the last day of March, June,
September or December, respectively, except that the initial Contract Quarter
shall commence on the Effective Date and shall end on March 31, 2018 and the
final Contract Quarter shall end on the last day of the Term.

 

“Customer” shall have the meaning assigned to such term in the Preamble.

 

“Customer Accounts” shall mean any right to payment, including all accounts,
general intangibles, chattel paper, letters of credit, or payment instruments,
all security for any such payment rights and all cash or non-cash proceeds
arising from the sale or other disposition of the Refinery Products during the
Term.

 

“Customer Contracts” shall mean any and all contracts or sales arrangements
relating to the sale of the Refinery Products by Customer in existence as of the
date hereof or that come into existence during the Term.

 

“Customer Indemnitees” shall have the meaning assigned to such term in
Section 9.2.

 

“Defaulting Party” shall have the meaning assigned to such term in Section 3.3.

 

“Delek US” shall have the meaning assigned to such term in the preamble.

 

“Effective Date” shall have the meaning assigned to such term in the preamble.

 

“Event of Default” shall have the meaning assigned to such term Section 3.3.

 

“Excluded Products” shall have the meaning assigned to such term in the
Recitals.

 

3

--------------------------------------------------------------------------------


 

“Force Majeure” means acts of God, acts of the public enemy, wars, blockades,
insurrections, riots, storms, floods, washouts, arrests, the order of any court
or Governmental Authority having jurisdiction while the same is in force and
effect, civil disturbances, explosions, inability to obtain or unavoidable delay
in obtaining material or equipment, inability to obtain Refinery Products
because of a failure of third-party pipelines or third-party rail facilities,
and any other causes whether of the kind herein enumerated or otherwise;
provided, that any of the foregoing must not reasonably be within the control of
the Party claiming delay or interruption and must be an event which through the
exercise of due diligence such Party is unable to prevent or overcome.

 

“Force Majeure Notice” shall have the meaning assigned to such term in
Section 8.1.

 

“Force Majeure Party” shall have the meaning assigned to such term in
Section 8.1.

 

“Force Majeure Period” shall have the meaning assigned to such term in
Section 8.1.

 

“General Partner” means Delek Logistics GP, LLC, a Delaware limited liability
company.

 

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

 

“Initial Term” shall have the meaning assigned to such term in Section 3.1.

 

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Losses” means any losses, Liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses of any kind
(including reasonable professional fees and other fees, court costs and other
disbursements).

 

“Marketing” shall have the meaning assigned to such term in the Preamble.

 

“Marketing Indemnitees” shall have the meaning assigned to such term in
Section 9.1.

 

“Minimum Volume Commitment” shall have the meaning assigned to such term in
Section 6.3.

 

“Non-Defaulting Party” shall mean any Party other than a Defaulting Party.

 

“Non-Specialty Minimum Volume Commitment” shall have the meaning assigned to
such term in Section 6.3.

 

“Non-Specialty Refinery Products” means the Refinery Products set forth on
Schedule A and marked “Non-Specialty.”

 

4

--------------------------------------------------------------------------------


 

“Non-Specialty Services Base Fee” shall have the meaning assigned to such term
in Section 6.1.

 

“Notice Period” shall have the meaning assigned to such term in Section 3.6(a).

 

“Order” means any judgment, order, writ, injunction, decree, settlement
agreement, award, ruling, schedule and similar binding legal agreement, in each
case to the extent legally enforceable, issued by or entered into with a
Governmental Authority.

 

“Partnership” means Delek Logistics Partners, LP, a Delaware limited
partnership.

 

“Party” or “Parties” shall have the meanings assigned to such terms in the
Preamble.

 

“Permits” means all permits, licenses, sublicenses, certificates, approvals,
identification numbers, consents, exemptions, notices, waivers, variances,
franchises, registrations, filings, accreditations, or other similar
authorizations, including pending applications or filings therefor and renewals
thereof, required by any Applicable Law or Governmental Authority or granted by
any Governmental Authority.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.

 

“PPI” means the Producer Price Index—Commodities—Finished Goods, as reported by
the U.S. Bureau of Labor Statistics.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate.

 

“Receiving Party Personnel” shall have the meaning assigned to such term in
Section 10.1(d).

 

“Refinery” shall have the meaning assigned to such term in the Recitals.

 

“Refinery Products” shall have the meaning assigned to such term in the
Recitals.

 

“Renewal Term” shall have the meaning assigned to such term in Section 3.1.

 

“Respondent” shall have the meaning assigned to such term in Section 11.12.

 

“RFS Program” means Renewable Fuel Standard Program under the Energy Policy Act
of 2005 and the Energy Independence and Security Act of 2007 and implementing
regulations, including without limitation, 40 C.F.R. Part 80, Subpart M.

 

“Services Base Fee” shall have the meaning assigned to such term in Section 6.1.

 

“Shortfall Payment” shall have the meaning assigned to such term in Section 6.4.

 

“Special Damages” shall have the meaning assigned to such term in Section 9.3.

 

5

--------------------------------------------------------------------------------


 

“Specialty Minimum Volume Commitment” shall have the meaning assigned to such
term in Section 6.3.

 

“Specialty Refinery Products” means the Refinery Products set forth on Schedule
A and marked “Specialty.”

 

“Specialty Services Base Fee” shall have the meaning assigned to such term in
Section 6.1.

 

“Suspension Notice” shall have the meaning assigned to such term in
Section 3.6(a).

 

“Term” shall have the meaning assigned to such term in Section 3.1.

 

“Termination Notice” shall have the meaning assigned to such term in
Section 8.2.

 

“Transaction Agreements” means, collectively, this Agreement, the Asset Purchase
Agreement, the Lease and Access Agreement (as defined in the Asset Purchase
Agreement), the Site Services Agreement (as defined in the Asset Purchase
Agreement), and the Omnibus Agreement (as defined in the Asset Purchase
Agreement).

 

1.2                               Construction of the Agreement.

 

(a)                                 It is expressly agreed that this Agreement
shall not be construed against any Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:

 

(i)                                     examples shall not be construed to
limit, expressly or by implication, the matter they illustrate;

 

(ii)                                  the word “includes” and its derivatives
mean “includes, but is not limited to” and corresponding derivative expressions;

 

(iii)                               a defined term has its defined meaning
throughout this Agreement and each schedule to this Agreement, regardless of
whether it appears before or after the place where it is defined;

 

(iv)                              each Schedule or Attachment to this Agreement
is a part of this Agreement, but if there is any conflict or inconsistency
between the main body of this Agreement and any Schedule or Attachment, the
provisions of the main body of this Agreement shall prevail;

 

(v)                                 the term “cost” includes expense and the
term “expense” includes cost;

 

(vi)                              the headings and titles herein are for
convenience only and shall have no significance in the interpretation hereof;

 

6

--------------------------------------------------------------------------------


 

(vii)                           any reference to a statute, regulation or law
shall include any amendment thereof or any successor thereto and any rules and
regulations promulgated thereunder;

 

(viii)                        currency amounts referenced herein, unless
otherwise specified, are in U.S. Dollars;

 

(ix)                              unless the context otherwise requires, all
references to time shall mean time in Nashville, Tennessee;

 

(x)                                 unless expressly provided otherwise, all
references to days, weeks, months and quarters mean calendar days, weeks, months
and quarters, respectively; and

 

(xi)                              if a term is defined as one part of speech
(such as a noun), it shall have a corresponding meaning when used as another
part of speech (such as a verb).

 

1.3                               All references in this Agreement to an
“Article,” “Section,” “subsection,” “Schedule” or “Attachment” shall be to an
Article, Section, subsection, schedule, or “Attachment” of this Agreement,
unless the context requires otherwise. Unless the context clearly requires
otherwise, the words “this Agreement,” “hereof,” “hereunder,” “herein,”
“hereby,” or words of similar import shall refer to this Agreement as a whole
and not to a particular Article, Section, subsection, clause or other
subdivision hereof. Cross references in this Agreement to a subsection or a
clause within a Section may be made by reference to the number or other
subdivision reference of such subsection or clause preceded by the word
“Section.” Whenever the context requires, the words used herein shall include
the masculine, feminine and neuter gender, and the singular and the plural.

 

ARTICLE 2
MARKETING AND SALES SERVICES

 

2.1                               Exclusive Marketing and Sales Services
Provider.  During the Term, Marketing shall act as the exclusive marketing and
sales agent on behalf of Customer and be the exclusive provider of marketing and
sales services for all of the Refinery Products produced or otherwise sold by
Customer; provided, however, that Marketing shall not act as marketing and sale
agent on behalf of Customer, or provide marketing and sales services, in each
case, with respect to pipeline sales of Refinery Products at the Duncan Terminal
(as defined in the Asset Purchase Agreement) to an un-Affiliated third party
except as specifically directed by Customer in writing.  During the Term,
Customer shall not market or sell the Refinery Products except pursuant to the
terms of this Agreement.

 

2.2                               Marketing and Sales Services.  Subject to the
terms and conditions of this Agreement, during the Term, Marketing shall market
the Refinery Products and perform such other services as are reasonably
necessary to carry out the transactions contemplated by this Agreement in a
capable and professional manner, including the following:

 

(a)                                 promptly identify potential buyers of the
Refinery Products, evaluate the creditworthiness of such potential buyers and
make recommendations to Customer with respect to such potential buyers (it being
understood and agreed that Customer shall make the decision as to

 

7

--------------------------------------------------------------------------------


 

whether it will transact with any such buyer and Marketing will have no
liability for any bad debt of such buyer);

 

(b)                                 promptly negotiate and recommend for
approval by Customer commercially competitive terms (under prevailing market
conditions) of any purchase orders or supply contracts for the Refinery
Products;

 

(c)                                  provide such personnel, equipment and
vehicles necessary to perform the marketing and sales services contemplated
herein;

 

(d)                                 diligently monitor sales volumes and
inventories of Refinery Products;

 

(e)                                  act as the primary point of contact for
sales and marketing issues relating to the Customer Contracts;

 

(f)                                   monitor accounts receivable with respect
to the Refinery Products and any taxes or other charges related thereto; and

 

(g)                                  assist Customer with monitoring Customer’s
compliance obligations under the RFS Program (it being understood and agreed
that Marketing will have no liability with respect to any failure to comply by
Customer).

 

2.3                               Access to Facilities and Systems During the
Term of Agreement.

 

(a)                                 Marketing shall have the right to full and
complete access to the Refinery, and related facilities, information and systems
as may be reasonably necessary to market and sell the Refinery Products, and
otherwise perform its obligations and exercise its rights under this Agreement.

 

(b)                                 When accessing the facilities, Marketing
shall comply with such safety directives and guidelines as may be furnished to
Marketing by Customer in writing from time to time.

 

ARTICLE 3
TERM

 

3.1                               Term.  The initial term of this Agreement (the
“Initial Term”) shall commence on the date hereof and, unless earlier terminated
in accordance with Section 3.6, shall continue for a period of ten years, unless
extended as hereinafter provided. Customer shall have the one-time option to
extend this Agreement for up to five additional years on the same terms and
conditions set forth herein (the “Renewal Term”). In order to exercise its
option to extend this Agreement for a Renewal Term, Customer shall notify
Marketing of the desired length of the Renewal Term in writing not less than 180
days prior to the expiration of the Initial Term. At the end of the Renewal
Term, this Agreement shall then continue on a year to year basis unless
cancelled by either Party by delivering not less than 180 days’ written notice
to the other Party. The Initial Term, the Renewal Term and any such year to year
renewal term shall collectively be the “Term”.

 

8

--------------------------------------------------------------------------------


 

3.2                               This Agreement may be terminated during the
Term under the following circumstances:

 

(b)                                 The Parties may terminate this Agreement by
execution of a written agreement signed by authorized representatives of both
Parties, in which event the termination shall be effective on the date specified
in such agreement.

 

(c)                                  Either Party may terminate this Agreement
in the event of an Event of Default.

 

(d)                                 Customer may terminate this Agreement in
accordance with Section 3.6.

 

(e)                                  Either Party may terminate this Agreement
in accordance with Section 8.2

 

3.3                               For the purposes of this Agreement, “Event of
Default” means the occurrence of any of the following events with respect to any
Party (the “Defaulting Party”):

 

(a)                                 The Defaulting Party fails to make payment
when due (i) under Article 6 within one Business Day after a written demand
therefor or (ii) under any other provision hereof within five Business Days; or

 

(b)                                 Other than a default described in
Section 3.3(a), the Defaulting Party fails to perform any material obligation or
covenant to the other under this Agreement, which is not cured to the reasonable
satisfaction of any other Party within 30 days after the date that such Party
receives written notice that such obligation or covenant has not been performed;
or

 

(c)                                  The Defaulting Party breaches any
representation or warranty made or deemed to have been made by the Party, or any
warranty or representation proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made; provided,
however, that if such breach is curable, such breach is not cured to the
reasonable satisfaction of the other Party within 30 days after the date that
such Party receives notice that corrective action is needed; or

 

(d)                                 The Defaulting Party becomes Bankrupt.

 

3.4                               If an Event of Default occurs, the
Non-Defaulting Party may, without limitation on its rights under this Article 3,
set off amounts which the Defaulting Party owes to it against any amounts which
it owes to the Defaulting Party under this Agreement (whether or not then due).
Any net amount due hereunder shall be payable by the Party owing such amount
within one Business Day of termination.

 

3.5                               The Non-Defaulting Party’s rights under this
Article 3 shall be in addition to, and not in limitation of, any other rights
which the Non-Defaulting Party may have (whether by agreement, operation of law
or otherwise), including any rights of recoupment, setoff, combination of
accounts, as a secured party or under any other credit support. The Defaulting
Party shall indemnify and hold the Non-Defaulting Party harmless from all Losses
incurred in the exercise of any remedies hereunder.

 

9

--------------------------------------------------------------------------------


 

3.6                               Termination for Refinery Suspension.

 

(a)                                 From and after the second anniversary of the
Effective Date, in the event that Customer decides to permanently or
indefinitely suspend refining operations at the Refinery for a period that shall
continue for at least 12 consecutive months, Customer may provide written notice
to Marketing of Customer’s intent to terminate this Agreement (the “Suspension
Notice”). Such Suspension Notice shall be sent at any time (but not prior to the
second anniversary of the Effective Date) after Customer has notified Marketing
of such suspension and, upon the expiration of the period of 12 months (which
may run concurrently with the 12-month period described in the immediately
preceding sentence) following the date such notice is sent (the “Notice
Period”), this Agreement shall terminate. If Customer notifies Marketing, more
than two months prior to the expiration of the Notice Period, of its intent to
resume operations at the Refinery, then the Suspension Notice shall be deemed
revoked and this Agreement shall continue in full force and effect as if such
Suspension Notice had never been delivered. During the Notice Period, Customer
shall remain liable for Shortfall Payments.

 

(b)                                 If refining operations at the Refinery are
suspended for any reason (including refinery turnaround operations and other
scheduled maintenance), then Customer shall remain liable for Shortfall Payments
under this Agreement for the duration of the suspension, unless and until this
Agreement is terminated as provided above. Customer shall provide at least 30
days’ prior written notice of any suspension of operations at the Refinery due
to a planned turnaround or scheduled maintenance, provided that Customer shall
not have any liability for any failure to notify, or delay in notifying,
Marketing of any such suspension except to the extent Marketing has been
materially damaged by such failure or delay.

 

3.7                               Each Party’s obligations under this Agreement
shall end as of the effective date of its termination in accordance with this
Agreement; provided, however, that each Party shall remain liable to the other
hereunder with respect to (a) any obligations accruing under this Agreement
prior to the effective date of such termination, including any indemnification
obligations provided hereunder or (b) as otherwise provided in this Agreement.

 

ARTICLE 4
THE REFINERY PRODUCTS

 

4.1                               Quantity of Refinery Products.  During the
Term of this Agreement, Customer shall make available to Marketing, and
Marketing will use commercially reasonable efforts to market and sell, all of
the Refinery Products produced or otherwise sold by Customer; provided, however,
that nothing contained herein shall prevent Marketing from purchasing from third
Persons (or selling on behalf of third Persons) products that are similar in
nature to the Refinery Products in markets not served by Customer, as determined
by Marketing in good faith.

 

4.2                               Measurement of Refinery Products.  The
measurement of Refinery Products produced and sold pursuant to this Agreement
shall be determined in a manner reasonably acceptable to Customer and Marketing.
Marketing shall have the right to inspect, test, and audit any and all equipment
and systems used in the measurement of the Refinery Products pursuant to this
Agreement.

 

10

--------------------------------------------------------------------------------


 

4.3                               Title and Risk of Loss to Refinery Products. 
During the Term, the title and risk of loss to the Refinery Products sold
hereunder shall pass from Customer to the third Person buyer of such Refinery
Products (or, with respect to any Refinery Products sold hereunder to Marketing
for its own account, to Marketing) pursuant to the terms of the purchase or
supply contract or other sales arrangement between Customer and such buyer. As
between the Parties, during the Term, Customer shall be deemed to be the
(a) sole and exclusive owner, and in sole and exclusive control and possession,
of all the Refinery Products delivered hereunder to any third Person buyer (or,
with respect to any Refinery Products sold hereunder to Marketing for its own
account, to Marketing); and (b) sole and exclusive owner of all Customer
Accounts and Customer Contracts, and Marketing hereby expressly disclaims any
rights, claims or interest in or to such Refinery Products (other than any
Refinery Products sold hereunder to Marketing for its own account), Customer
Accounts, or Customer Contracts, whether now existing or otherwise arising
during the Term; provided, however, nothing in this Section 4.3 is intended as a
waiver of any claims related to the performance of the Parties of their
respective obligations under this Agreement.

 

4.4                               Taxes and Other Assessments.  Customer shall
be responsible for and shall discharge as and when due all taxes, duties,
royalties, fees and other assessments imposed or levied upon the Refinery
Products sold pursuant to this Agreement during the Term; provided, however,
that if Marketing is a purchaser for its own account of Refinery Products sold
under this Agreement, Marketing shall be responsible for and shall discharge as
and when due all taxes, duties, royalties, fees and other assessments imposed or
levied on such Refinery Products following such purchase.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

5.1                               Representations of Customer.  Customer
represents and warrants to Marketing that (a) this Agreement, the rights
obtained and the duties and obligations assumed by Customer hereunder, and the
execution and performance of this Agreement by Customer, do not violate any
Applicable Law with respect to Customer or any of its property or assets, the
terms and provisions of Customer’s organizational documents or any agreement or
instrument to which Customer or any of its property or assets are bound or
subject; (b) the execution and delivery of this Agreement by Customer has been
authorized by all necessary limited partnership or other action; (c) Customer
has the full and complete authority and power to enter into this Agreement;
(d) no further action on behalf of Customer, or consents of any other party
(other than a Governmental Authority), are necessary for the provision of
services hereunder; and (e) upon execution and delivery by Customer, this
Agreement shall be a valid and binding agreement of Customer enforceable in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

5.2                               Representations of Marketing.  Marketing
hereby represents and warrants to Customer that (a) this Agreement, the rights
obtained and the duties and obligations assumed by Marketing hereunder, and the
execution and performance of this Agreement by Marketing, do not violate any
Applicable Law with respect to Marketing or any of its properties or assets, the
terms and provisions of Marketing’s organizational documents or any agreement or
instrument to which Marketing or any of its properties or assets are bound or
subject; (b) the execution and delivery of

 

11

--------------------------------------------------------------------------------


 

this Agreement by Marketing has been authorized by all necessary limited
liability company or other action; (c) Marketing has the full and complete
authority and power to enter into this Agreement and to provide the services
hereunder; (d) no further action on behalf of Marketing, or consents of any
other party (other than a Governmental Authority), are necessary for the
provision of services hereunder; and (e) upon execution and delivery by
Marketing, this Agreement shall be a valid and binding agreement of Marketing
enforceable in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application regardless of whether enforcement is sought in a proceeding
in equity or at law).

 

ARTICLE 6
FEES DURING TERM

 

6.1                               Marketing and Sales Services Fee. In
consideration for the marketing and sales services to be performed by Marketing
during the Term pursuant to the terms and conditions hereof, Customer shall pay
Marketing a monthly fee equal, for any one-month period, to (a) $0.71 per Barrel
of Non-Specialty Refinery Products sold pursuant to this Agreement during such
period (the “Non-Specialty Services Base Fee”) and (b) $0.50 per Barrel of
Specialty Refinery Products sold pursuant to this Agreement during such period
(the “Specialty Services Base Fee” and each of the Non-Specialty Services Base
Fee and the Specialty Services Base Fee, a “Services Base Fee”).

 

6.2                               Services Base Fee Adjustment. On July 1 of
each year commencing on July 1, 2019, each Services Base Fee shall be increased
or decreased by an amount equal to the aggregate percentage increase or
decrease, if any, in the PPI over the prior 12 months; provided, however, that
such fees shall in no event be less than the initial amount set forth herein. If
the PPI is no longer published, Customer and Marketing shall negotiate in good
faith to agree on a new index that gives comparable protection against inflation
and the same method of adjustment for increases in the new index shall be used
to calculate increases in each Services Base Fee. If Customer and Marketing are
unable to agree, the new index will be determined by arbitration in accordance
with Section 11.12.

 

6.3                               Minimum Volume Commitment.  During each
Contract Quarter during the Term, Customer shall make available to Marketing for
marketing and sale all of the Refinery Products produced or otherwise sold by
Customer during such Contract Quarter, but not less than an aggregate amount of
(x) Non-Specialty Refinery Products equal to 55,000 Barrels per day, multiplied
by the number of calendar days in the Contract Quarter (the “Non-Specialty
Minimum Volume Commitment”) and (y) Specialty Refinery Products equal to 10,000
Barrels per day, multiplied by the number of calendar days in the Contract
Quarter (the “Specialty Minimum Volume Commitment” and each of the Non-Specialty
Minimum Volume Commitment and the Specialty Minimum Volume Commitment, a
“Minimum Volume Commitment”).

 

6.4                               Shortfall Payments. If, during any Contract
Quarter during the Term, Customer makes less than the applicable Minimum Volume
Commitment available to Marketing, Customer shall pay Marketing an amount for
such shortfall (a “Shortfall Payment”), if any, equal to the applicable Services
Base Fee multiplied by the difference between (i) the applicable Minimum Volume
Commitment and (ii) the aggregate volume of Non-Specialty Refinery Products or

 

12

--------------------------------------------------------------------------------


 

Specialty Refinery Products, as applicable, sold by Customer during the
applicable Contract Quarter. The Parties acknowledge and agree that there shall
be no carry-over of deficiency volumes with respect to the Minimum Volume
Commitments and the payment by Customer of the Shortfall Payment shall relieve
Customer of any obligation to meet such Minimum Volume Commitments for the
relevant Contract Quarter.  The Parties further acknowledge and agree that there
shall not be any carry-over of volumes in excess of the Minimum Volume
Commitments to any subsequent Contract Quarter.

 

6.5                               Invoicing and Payments.  Marketing shall
invoice Customer monthly (or in the case of any Shortfall Payments, quarterly)
for all services rendered by Marketing hereunder. All fees and charges reflected
in Marketing’s invoices and not subject to dispute by Customer are due and
payable within 30 days of the date of receipt of Marketing’s invoice. Payment of
undisputed fees and charges must be made by electronic funds transfer of same
day available federal funds to Marketing’s account and bank, both as indicated
on Marketing’s invoice. Invoices may be sent by electronic mail and facsimile.
(x) Payments that are not disputed and that are not made within the agreed or
designated terms and (y) disputed amounts resolved in favor of Marketing shall
bear interest from the original due date per annum at (a) the Prime Rate plus 2%
or (b) if such rate is prohibited by Applicable Law, then the highest rate
allowed by Applicable Law. If Customer disputes any portion of an invoice,
Customer must pay the undisputed portion of the invoice. Customer will pay all
of Marketing’s reasonable, out-of-pocket costs (including reasonable
professional fees and court costs) of collecting past due payments and late
payment charges. In addition, in the event that Customer is more than 90 days
overdue in its payment obligations hereunder, and Marketing has not elected to
terminate this Agreement in accordance with its terms, Marketing shall be
excused from its obligations to perform services hereunder until such
delinquency is cured; provided, however, that Customer shall continue to be
obligated to pay for any services performed.

 

6.6                               Certain Taxes.  Customer will pay, and will
indemnify and hold harmless Marketing from and against, any and all sales, use,
excise and similar taxes, fees or other charges and assessments imposed on the
services provided by Marketing hereunder. Marketing shall be responsible for and
pay all other applicable taxes levied upon Marketing, including its own income
and franchise taxes. Marketing and Customer shall fully cooperate in providing
documentation, exemption, or resale certificates required by Applicable Law to
document and establish qualifications for any sales, use, or other transaction
tax exemptions available with respect to the services provided hereunder.

 

6.7                               Records.  Customer shall maintain the books,
records and accounts reflecting the transactions arising from this Agreement
during the Term, including, without limitation, accounting and administrative
reports relating to the (a) marketing and sale of the Refinery Products and
(b) accrual and payment of the Services Base Fee and Shortfall Payment
attributable to the Term. Such books, records and accounts shall (i) reflect
only those transactions effected in connection with this Agreement, (ii) be kept
separate and apart from any other books and records maintained by Customer, and
(iii) upon request, be available to Marketing for examination or copying during
the normal business hours of Customer.

 

6.8                               Limited Guaranty by Delek US.  Delek US hereby
unconditionally and irrevocably guarantees to Marketing the due and punctual
payment of all sums payable by Customer under this

 

13

--------------------------------------------------------------------------------


 

Agreement. In the case of the failure of Customer to make any such payment as
and when due, Delek US hereby agrees to make such payment or cause such payment
to be made, promptly upon written demand by Marketing to Delek US, but any delay
in providing such notice shall not under any circumstances reduce the liability
of Customer or operate as a waiver of Customer’s right to demand payment.

 

ARTICLE 7
CUSTOMERS

 

7.1                               Customer Referrals.  During the Term, Customer
shall refer all potential buyers of any Refinery Products to Marketing and,
without the prior written consent of Marketing, which shall not be unreasonably
withheld, conditioned or delayed, shall not sell any Refinery Products without
utilizing the marketing and sales services of Marketing pursuant to the terms of
this Agreement; provided, however, that if, as a result of the failure of
Marketing to provide marketing or sales services as required by Section 2.2, the
operation of the Refinery would be adversely impacted (as determined in the
reasonable discretion of Customer), then Customer may also sell Refinery
Products to the extent necessary for Customer to prevent such harm to the
operation of the Refinery.  Notwithstanding the immediately preceding sentence,
in the event that Marketing (a) fails in any material respect to provide
marketing or sales services as required under Section 2.2 to potential buyers
and (b) such failure is not cured within 15 calendar days following receipt by
Marketing of written notice of such noncompliance by Customer, then (x) until
such failure is cured, Customer may sell Refinery Products to such buyers,
(y) Customer will not be required to pay any Services Base Fee in respect of
such volumes and (z) any Minimum Volume Commitment for the period of such
noncompliance shall be reduced by any volumes sold by Customer pursuant to
clause (x).

 

7.2                               Data for Customers.  During the Term, upon the
request of Marketing, Customer shall deliver to potential buyers a letter
confirming Marketing’s role as the exclusive representative of Customer for
purposes set forth in this Agreement, as well as any information about the
Refinery Products as Marketing may reasonably request. Customer will cooperate
to provide any assistance reasonably requested by Marketing in responding to or
resolving any disputes arising with respect to a buyer of the Refinery Products.

 

ARTICLE 8
FORCE MAJEURE

 

8.1                               Force Majeure. In the event that either Party
is rendered unable, wholly or in part, by a Force Majeure event to perform its
obligations under this Agreement, then upon the delivery by such Party (the
“Force Majeure Party”) of written notice (a “Force Majeure Notice”) and full
particulars of the Force Majeure event within a reasonable time after the
occurrence of the Force Majeure event relied on, the obligations of the Parties,
to the extent they are affected by the Force Majeure event, shall be suspended
for the duration of any inability so caused; provided, that (A) prior to the
third anniversary of the Effective Date, Customer shall be required to make
payments (i) for the Services Base Fee for volumes actually sold under this
Agreement, and (ii) unless the Force Majeure event is an event that adversely
affects Marketing’s ability to perform the marketing services it is required to
perform under this Agreement, for any Shortfall Payments to the extent such
amount has not been paid pursuant to clause (A)(i) and (B) from and after the

 

14

--------------------------------------------------------------------------------


 

third anniversary of the Effective Date, Customer shall be required to continue
to make payments for the Services Base Fee for volumes actually sold under this
Agreement. The Force Majeure Party shall identify in such Force Majeure Notice
the approximate length of time that it believes in good faith such Force Majeure
event shall continue (the “Force Majeure Period”).  The Parties shall be
required to pay any amounts accrued and due under this Agreement at the time of
the Force Majeure event.  The cause of the Force Majeure event shall so far as
possible be remedied with all reasonable dispatch, except that neither Party
shall be compelled to resolve any strikes, lockouts or other industrial disputes
other than as it shall determine to be in the best interests. Prior to the third
anniversary of the Effective Date, any suspension of the obligations of the
Parties under this Section 8.1 as a result of Force Majeure event that adversely
affects Marketing’s ability to perform the marketing services it is required to
perform under this Agreement shall extend the Term for the same period of time
as such Force Majeure event continues (up to a maximum of 12 months) unless this
Agreement is terminated under Section 8.2.

 

8.2                               Termination for Certain Force Majeure Events.
If the Force Majeure Party advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period shall continue
for more than 12 consecutive months beyond the third anniversary of the
Effective Date, then at any time after the delivery of such Force Majeure
Notice, either Party may deliver to the other Party a notice of termination (a
“Termination Notice”), which Termination Notice shall become effective not
earlier than 12 months after the later to occur of (a) the delivery of the
Termination Notice and (b) the third anniversary of the Effective Date;
provided, however, that such Termination Notice shall be deemed cancelled and of
no effect if the Force Majeure Period ends before the Termination Notice becomes
effective; provided, further, that upon the cancellation of any Termination
Notice, the Parties’ respective obligations hereunder shall resume as soon as
reasonably practicable thereafter, and the Term shall be extended by the same
period of time as is required for the Parties to resume such obligations (up to
a maximum of one year).  After the third anniversary of the Commencement Date
and following delivery of a Termination Notice, Marketing may terminate this
Agreement, to the extent affected by the Force Majeure event, upon 60 days prior
written notice to Customer in order to enter into an agreement to provide any
third party the services provided to Customer under this Agreement; provided,
however, that Marketing shall not have the right to terminate this Agreement for
so long as Customer continues to make Shortfall Payments.

 

ARTICLE 9
INDEMNIFICATION

 

9.1                               Indemnity by Customer.  Customer shall pay to,
reimburse, defend, indemnify and hold harmless Marketing, its Affiliates, and
their respective directors, officers, employees, representatives, agents,
contractors, successors and permitted assigns (collectively, the “Marketing
Indemnitees”) for, from and against any Losses incurred by a Marketing
Indemnitee arising out of any breach by Customer of any covenant or agreement
contained herein or any representation or warranty of Customer made herein,
except to the extent that such Loss was caused by the gross negligence or
willful misconduct on the part of the Marketing Indemnitees, their Affiliates or
any of their respective employees, representatives, agents or contractors.
Notwithstanding the foregoing, Customer’s liability to the Marketing Indemnitees
pursuant to this Section 9.1 shall be net of any insurance proceeds actually
received by the Marketing Indemnitees or any of their respective Affiliates from
any third Person with respect to or on account of the Loss

 

15

--------------------------------------------------------------------------------


 

which is the subject of the indemnification claim. Marketing agrees that it
shall, and shall cause the other Marketing Indemnitees to, (x) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Marketing Indemnitees are entitled with respect to
or on account of any such Loss, (y) notify Customer of all potential claims
against any third Person for any such insurance proceeds, and (z) keep Customer
fully informed of the efforts of the Marketing Indemnitees in pursuing
collection of such insurance proceeds.

 

9.2                               Indemnity by Marketing.  Marketing shall pay
to, reimburse, defend, indemnify and hold harmless Customer, its Affiliates, and
their respective directors, officers, employees, representatives, agents,
contractors, successors and permitted assigns (collectively, the “Customer
Indemnitees”) for, from and against any Losses incurred by a Customer Indemnitee
arising out of (i) any breach by Marketing of any covenant or agreement
contained herein or any representation or warranty of Marketing made herein,
except to the extent that such Loss was caused by the gross negligence or
willful misconduct on the part of the Customer Indemnitees, their Affiliates or
any of their respective employees, representatives, agents or contractors.
Notwithstanding the foregoing, Marketing’s liability to the Customer Indemnitees
pursuant to this Section 9.2 shall be net of any insurance proceeds actually
received by the Customer Indemnitees or any of their respective Affiliates from
any third Person with respect to or on account of the Loss which is the subject
of the indemnification claim. Customer agrees that it shall, and shall cause the
other Customer Indemnitees to, (x) use all commercially reasonable efforts to
pursue the collection of all insurance proceeds to which any of the Customer
Indemnitees are entitled with respect to or on account of any such Loss,
(y) notify Marketing of all potential claims against any third Person for any
such insurance proceeds, and (z) keep Marketing fully informed of the efforts of
the Customer Indemnitees in pursuing collection of such insurance proceeds.

 

9.3                               Limitation of Indemnity.  EXCEPT FOR THE
PARTIES’ INDEMNIFICATION OBLIGATIONS WITH RESPECT TO CLAIMS OF THIRD PARTIES,
THE PARTIES’ LIABILITY FOR LOSSES HEREUNDER IS LIMITED TO DIRECT, ACTUAL DAMAGES
ONLY, AND NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR SPECIFIC PERFORMANCE,
LOST PROFITS, DIMINUTION IN VALUE  OR OTHER BUSINESS INTERRUPTION DAMAGES (IN
EACH CASE, TO THE EXTENT NOT A DIRECT LOSS), OR SPECIAL, CONSEQUENTIAL,
PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES (COLLECTIVELY REFERRED TO AS “SPECIAL
DAMAGES”), IN TORT, CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE
TO PERFORM, OR THE TERMINATION OF THIS AGREEMENT. EACH PARTY ACKNOWLEDGES ITS
DUTY TO MITIGATE DAMAGES HEREUNDER.

 

9.4                               Express Negligence.  THE FOREGOING INDEMNITIES
ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE
EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR
ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE
OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT
OF ANY OF THE INDEMNIFIED PARTIES (EXCLUDING, IN THE CASE OF
SECTION 9.1(iii) AND SECTION 9.2(iii), GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).

 

16

--------------------------------------------------------------------------------


 

9.5                               Transaction Agreements. The Transaction
Agreements contain additional indemnity provisions. The indemnities contained in
this Article 9 are in addition to and not in lieu of the indemnity provisions
contained in any other Transaction Agreement. Any indemnification obligation of
Customer to Marketing on the one hand, or Marketing to Customer on the other
hand, pursuant to this Article 9 shall be reduced by an amount equal to any
indemnification actually recovered by such party pursuant to any Transaction
Agreement to the extent that such other indemnification recovery arises out of
the same event or circumstance giving rise to the indemnification obligation of
Customer or Marketing, respectively

 

ARTICLE 10

CONFIDENTIAL INFORMATION

 

10.1                        Confidentiality.

 

(a)                                 Obligations. Each Party shall use
commercially reasonable efforts to retain the other Party’s Confidential
Information in confidence and not disclose the same to any third party nor use
the same, except as authorized by the disclosing Party in writing or as
expressly permitted in this Section 10.1. Each Party further agrees to take the
same care with the other Party’s Confidential Information as it does with its
own, but in no event less than a reasonable degree of care.

 

(b)                                 Required Disclosure. Notwithstanding
Section 10.1(a) above, if the receiving Party becomes legally compelled to
disclose the Confidential Information by a court, Governmental Authority or
Applicable Law, including the rules and regulations of the Securities and
Exchange Commission, or is required to disclose pursuant to the rules and
regulations of any national securities exchange upon which the receiving Party
or its parent entity is listed, any of the disclosing Party’s Confidential
Information, the receiving Party shall promptly advise the disclosing Party of
such requirement to disclose Confidential Information as soon as the receiving
Party becomes aware that such a requirement to disclose might become effective,
in order that, where possible, the disclosing Party may seek a protective order
or such other remedy as the disclosing Party may consider appropriate in the
circumstances. The receiving Party shall disclose only that portion of the
disclosing Party’s Confidential Information that it is required to disclose and
shall cooperate with the disclosing Party in allowing the disclosing Party to
obtain such protective order or other relief.

 

(c)                                  Return of Information. Upon written request
by the disclosing Party, all of the disclosing Party’s Confidential Information
in whatever form shall be returned to the disclosing Party upon termination of
this Agreement or destroyed with destruction certified by the receiving Party,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party’s legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to Applicable Law, and the receiving Party
shall be entitled to retain any Confidential Information in the electronic form
or stored on automatic computer back-up archiving systems during the period such
backup or archived materials are retained under such Party’s customary
procedures and policies; provided, however, that any Confidential Information
retained by the receiving Party shall be maintained subject to confidentiality
pursuant to the terms of this Section 10.1, and such archived or back-up
Confidential Information shall not be accessed except as required by Applicable
Law.

 

17

--------------------------------------------------------------------------------


 

(d)                                 Receiving Party Personnel. The receiving
Party will limit access to the Confidential Information of the disclosing Party
to those of its employees, attorneys and contractors that have a need to know
such information in order for the receiving Party to exercise or perform its
rights and obligations under this Agreement (the “Receiving Party Personnel”).
The Receiving Party Personnel who have access to any Confidential Information of
the disclosing Party will be made aware of the confidentiality provision of this
Agreement, and will be required to abide by the terms thereof. Any third party
contractors that are given access to Confidential Information of a disclosing
Party pursuant to the terms hereof shall be required to sign a written agreement
pursuant to which such Receiving Party Personnel agree to be bound by the
provisions of this Agreement, which written agreement will expressly state that
it is enforceable against such Receiving Party Personnel by the disclosing
Party.

 

(e)                                  Survival. The obligation of confidentiality
under this Section 10.1 shall survive the termination of this Agreement for a
period of two years.

 

ARTICLE 11

MISCELLANEOUS

 

11.1                        Entire Agreement.  This Agreement (including its
Schedules and Attachments), together with the Asset Purchase Agreement
(including the Ancillary Documents, as defined in the Asset Purchase Agreement),
contains the entire and exclusive agreement between the Parties with respect to
the subject matter hereof and there are no other promises, representations, or
warranties affecting it. The terms of this Agreement may not be contradicted,
explained or supplanted by any usage of trade, course of dealing or course of
performance and any other representation, promise, statement or warranty made by
either Party or their agents that differs in any way from the terms contained
herein will be given no force or effect.

 

11.2                        Amendment; Modification; Waiver.  This Agreement
(including any Schedules or Attachments hereto) may be terminated, amended or
modified only by a written instrument executed by the Parties and approved by
the conflicts committee of the board of directors of the General Partner. Any of
the terms and conditions of this Agreement may be waived in writing at any time
by the Party entitled to the benefits thereof. No waiver of any of the terms and
conditions of this Agreement, or any breach thereof, will be effective unless in
writing signed by a duly authorized individual on behalf of the Party against
which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement will be deemed or will constitute a waiver of
any other term or condition or of any later breach (whether or not similar), nor
will such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

11.3                        Assignment.

 

(a)                                 Customer shall not assign its rights or
obligations hereunder without Marketing’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that (A) Customer may assign this Agreement without Marketing’s consent in
connection with a sale by Customer of all or substantially all of the Refinery,
including by merger, equity sale, asset sale or otherwise, so long as the
transferee:  (1) agrees to assume all of Customer’s obligations under this
Agreement and (2) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by Customer in its

 

18

--------------------------------------------------------------------------------


 

reasonable judgment; and (B) Customer shall be permitted to make a collateral
assignment of this Agreement solely to secure financing for Delek US and its
Affiliates.

 

(b)                                 Marketing shall not assign its rights or
obligations under this Agreement without the prior written consent of Customer,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that (A) Marketing may assign this Agreement without
Customer’s consent in connection with a sale by Marketing of all or
substantially all of its assets, including by merger, equity sale, asset sale or
otherwise, so long as the transferee:  (1) agrees to assume all of Marketing’s
obligations under this Agreement and (2) is financially and operationally
capable of fulfilling the terms of this Agreement, which determination shall be
made by Marketing in its reasonable judgment; and (3) is not a competitor of
Customer, as determined by Customer in good faith; and (B) Marketing shall be
permitted to make a collateral assignment of this Agreement solely to secure
financing for the Partnership and its Affiliates.

 

(c)                                  Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required.

 

(d)                                 This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.

 

11.4                        Nature of Transaction and Relationship of the
Parties.

 

(a)                                 This Agreement shall not be construed as
creating a partnership, association or joint venture among the Parties. It is
understood that Marketing is an independent contractor with complete charge of
its employees and agents in the performance of its duties hereunder, and nothing
herein shall be construed to make Marketing, or any employee or agent of
Marketing, an agent or employee of Customer.

 

(b)                                 No Party shall have the right or authority
to negotiate, conclude or execute any contract or legal document with any third
Person; to assume, create, or incur any liability of any kind, express or
implied, against or in the name of any of the other Parties; or to otherwise act
as the representative of any of the other Parties, unless expressly authorized
in writing by such other Party.

 

11.5                        Notices.  All notices, requests, demands, and other
communications hereunder will be in writing and will be deemed to have been duly
given upon confirmation of actual delivery thereof: (a) by transmission by
facsimile or hand delivery; (b) mailed via the official governmental mail
system, sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) mailed by an internationally recognized
overnight express mail service such as FedEx, UPS, or DHL Worldwide; or (d) by
PDF document attached to an e-mail. All notices will be addressed to the Parties
at the respective addresses provided in Attachment A or to such other address or
to such other Person as either Party will have last designated by notice to the
other Party.

 

11.6                        Governing Law.  This Agreement shall be subject to
and governed by the laws of the State of Texas, excluding any conflicts-of-law
rule or principle that might refer the construction or interpretation of this
Agreement to the laws of another state.

 

19

--------------------------------------------------------------------------------


 

11.7                        Time of the Essence. Time is of the essence with
respect to all aspects of each Party’s performance of any obligations under this
Agreement.

 

11.8                        Uniform Commercial Code.  Except as otherwise
provided herein, the provisions of the Uniform Commercial Code for the State of
Texas shall be deemed to apply to all transactions for the purchase, sale or
delivery of any Refinery Product pursuant to this Agreement, and such Refinery
Product shall be deemed to be a “good” for purposes thereof.

 

11.9                        Counterparts.  This Agreement may be executed in any
number of counterparts each of which, when so executed and delivered (including
by facsimile or portable document format (pdf)), will be deemed original but all
of which together will constitute one and the same instrument.

 

11.10                 Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be valid and effective under
Applicable Law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance will be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof, and the Parties will negotiate in good faith with a view to substitute
for such provision a suitable and equitable solution in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid,
illegal or unenforceable provision.

 

11.11                 No Third Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of each signatory hereto and their
successors and permitted assigns, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person (other than the indemnified
parties with respect to Article 9) any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

 

11.12                 Arbitration Provision. Any and all Arbitrable Disputes
shall be resolved through the use of binding arbitration using three
arbitrators, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, as supplemented to the extent necessary to determine
any procedural appeal questions by the Federal Arbitration Act (Title 9 of the
United States Code). If there is any inconsistency between this Section 11.12
and the Commercial Arbitration Rules or the Federal Arbitration Act, the terms
of this Section 11.12 will control the rights and obligations of the Parties.
Arbitration must be initiated within the time limits set forth in this
Agreement, or if no such limits apply, then within a reasonable time or the time
period allowed by the applicable statute of limitations. Arbitration may be
initiated by a Party (“Claimant”) serving written notice on the other Party
(“Respondent”) that the Claimant elects to refer the Arbitrable Dispute to
binding arbitration. Claimant’s notice initiating binding arbitration must
identify the arbitrator Claimant has appointed. The Respondent shall respond to
Claimant within thirty days after receipt of Claimant’s notice, identifying the
arbitrator Respondent has appointed. If the Respondent fails for any reason to
name an arbitrator within the 30-day period, Claimant shall petition the
American Arbitration Association for appointment of an arbitrator for
Respondent’s account. The two arbitrators so chosen shall select a third
arbitrator within thirty days after the second arbitrator has been appointed.
The Claimant will pay the compensation and expenses of the arbitrator named by
or for it, and the Respondent will pay the compensation and expenses of the
arbitrator named by or for it. The costs of petitioning for the appointment of
an

 

20

--------------------------------------------------------------------------------


 

arbitrator, if any, shall be paid by Respondent. The Claimant and Respondent
will each pay one-half of the compensation and expenses of the third arbitrator.
All arbitrators must (i) be neutral parties who have never been officers,
directors or employees of Customer, Marketing or any of their Affiliates and
(ii) have not less than seven years’ experience in the energy industry. The
hearing will be conducted in Houston, Texas and commence within thirty days
after the selection of the third arbitrator. Customer, Marketing and the
arbitrators shall proceed diligently and in good faith in order that the award
may be made as promptly as possible. Except as provided in the Federal
Arbitration Act, the decision of the arbitrators will be binding on and
non-appealable by the Parties hereto. The arbitrators shall have no right to
grant or award Special Damages.

 

[Remainder of this page intentionally left blank.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

ALON USA, LP

 

 

 

By: Alon USA GP II, LLC, its general partner

 

 

 

 

 

 

By:

 /s/ Frederec Green

 

 

Name:

Frederec Green

 

 

Title:

Executive Vice President and Chief

 

 

Operating Officer

 

 

 

 

By:

 /s/ Assi Ginzburg

 

 

Name:

Assi Ginzburg

 

 

Title:

Executive Vice President

 

 

 

 

 

DKL BIG SPRING, LLC

 

 

 

 

 

 

By:

 /s/ Alan Moret

 

 

Name:

Alan Moret

 

 

Title:

President

 

 

 

 

By:

 /s/ Kevin Kremke

 

 

Name:

Kevin Kremke

 

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

For the limited purposes specified in Section 6.8:

 

 

 

DELEK US HOLDINGS, INC.

 

 

 

 

 

 

By:

 /s/ Frederec Green

 

 

Name:

Frederec Green

 

 

Title:

Executive Vice President and Chief

 

 

Operating Officer

 

 

 

 

By:

 /s/ Assi Ginzburg

 

 

Name:

Assi Ginzburg

 

 

Title:

Executive Vice President

 

22

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

1.                                      Customer Notice Address

 

Alon USA, LP

c/o Delek US Holdings, Inc.

7102 Commerce Way
Brentwood, TN 37027
Attn:  Chief Executive Officer
Telecopy No: (615) 435-1271

Email: legalnotices@delekus.com

 

With a copy to (which copy shall not constitute notice):

 

Alon USA, LP

c/o Delek US Holdings, Inc.

7102 Commerce Way
Brentwood, TN 37027
Attn:  General Counsel
Telecopy No: (615) 435-1271

Email: legalnotices@delekus.com

 

2.                                      Marketing Notice Address

 

DKL Big Spring, LLC

c/o Delek US Holdings, Inc.

7102 Commerce Way
Brentwood, TN 37027
Attn:  Chief Executive Officer
Telecopy No: (615) 435-1271

Email: legalnotices@delekus.com

 

With a copy to (which copy shall not constitute notice):

 

DKL Big Spring, LLC

c/o Delek US Holdings, Inc.

7102 Commerce Way
Brentwood, TN 37027
Attn:  General Counsel
Telecopy No: (615) 435-1271

Email: legalnotices@delekus.com

 

--------------------------------------------------------------------------------


 

SCHEDULE A
REFINERY PRODUCTS

 

Product

 

Marketing Fee 
Category

CBOB Gasoline and all blends of CBOB Gasoline and Ethanol

 

Non-Specialty

PBOB Gasoline and all blends of PBOB Gasoline and Ethanol

 

Non-Specialty

RBOB Gasoline and all blends of RBOB Gasoline and Ethanol

 

Non-Specialty

PRBOB Gasoline and all blends of PRBOB Gasoline and Ethanol

 

Non-Specialty

AZRBOB Gasoline and all blends of AZRBOB Gasoline and Ethanol

 

Non-Specialty

El Paso Low RVP Gasoline

 

Non-Specialty

Ultra Low Sulfur Diesel (on road, off road, and/or containing biodiesel)

 

Non-Specialty

High Sulfur Diesel

 

Non-Specialty

Propane

 

Specialty

Oderized-Propane

 

Specialty

Refinery-Grade Propylene

 

Specialty

Normal Butane

 

Specialty

Benzene

 

Specialty

Toluene

 

Specialty

Carbon Black Oil (CBO)

 

Specialty

AAS104 Solvent

 

Specialty

AAS70 Solvent

 

Specialty

Jet Fuel Military

 

Specialty

Jet A Fuel

 

Specialty

Vacuum Gas Oil

 

Specialty

Vacuum Tower Bottoms (VTB)

 

Specialty

Sulfur

 

Specialty

Atmospheric Tower Bottoms

 

Specialty

Fuel Oil

 

Specialty

 

This Schedule A may be amended from time-to-time to include additional products
that are produced at the Big Spring Refinery during the term of this Agreement;
for the avoidance of doubt, none of the Excluded Products shall be Refinery
Products nor shall any product that is provided for in the Asphalt Services
Agreement (as defined in the Asset Purchase Agreement) be Refinery Products.

 

--------------------------------------------------------------------------------


 

SCHEDULE B
EXCLUDED PRODUCTS

 

1.              The following asphalt products:

 

Product

 

Marketing Fee 
Category

0-pen Asphalt

 

Excluded

AC-10

 

Excluded

PG-58-28

 

Excluded

PG-64-22

 

Excluded

PG-64-28

 

Excluded

PG-70-22

 

Excluded

PG-70-28

 

Excluded

PG-73-25

 

Excluded

PG-76-22

 

Excluded

PG-76-28

 

Excluded

AC-20-5TR

 

Excluded

AC-20XP

 

Excluded

TRHP

 

Excluded

TR Con

 

Excluded

MC-70

 

Excluded

SC-800

 

Excluded

 

2.              Additional Excluded Products as agreed upon by the Parties from
time to time.

 

--------------------------------------------------------------------------------